SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1447
CAF 10-02002
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF DONNA H., SEAN H.,
AND CHLOE H.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,                         ORDER
PETITIONER-RESPONDENT;

RICHARD H., RESPONDENT-APPELLANT,
AND TIFFANY H., RESPONDENT.


BERNADETTE M. HOPPE, BUFFALO, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILDREN, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR DONNA
H., SEAN H., AND CHLOE H.


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered September 14, 2010 in a proceeding pursuant to
Family Court Act article 10. The order, inter alia, determined that
respondent Richard H. had neglected the subject children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    December 23, 2011                   Frances E. Cafarell
                                                Clerk of the Court